Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 12/15/2021. Applicant’s argument, filed on 12/15/2021 has been entered and carefully considered. Claims 1-13 are pending.

The application filed on 09/21/2020 is a CON of 16/372,287 filed on 04/01/2019 (Currently Abandoned) is a CON of PCT/KR2017/011138 filed on 10/10/2017. Claimed foreign priority to KOREA, REPUBLIC OF 10-2016-0127887 filed on 10/04/2016, KOREA, REPUBLIC OF 10-2016-0129386 filed on 10/06/2016, and KOREA, REPUBLIC OF 10-2017-0090616 filed on 07/17/2017. The certified copy of priority document KOREA, REPUBLIC OF 10-2017-0090616 has been filed on 06/04/2019

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered. 

	
Response to Arguments

Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
	

Examiner’s Note

Claims 1-10 refer to "A method of decoding and image”, Claim 11 refers to "A method of encoding an image” and Claim 12-13 refer to "A non-transitory computer-recordable storage medium” Claims 11-13 are similarly rejected in light of rejection of claims 1-10, any obvious combination of the rejection of claims 1-10, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20170230668 A1), hereinafter Lin, in view of Yu et al. (US 20120243608 A1), hereinafter Yu, further in view of Huang et al. (US 10,779,004 B2), hereinafter Huang.

	Regarding claim 1, Lin discloses a method of decoding an image with a decoding apparatus, comprising (Abstract): receiving a bitstream in which the image is encoded; dividing, based on a tree structure-based block division, a first coding block in the image into a plurality of second coding blocks, with a same size and the triple-tree division is representative of a division type to divide one coding block into three coding blocks; and decoding each of the second coding blocks with reference to syntax information acquired from the bitstream, wherein the syntax information includes most probable mode (MPM) information (Fig. 18, ).  
	Lin discloses all the elements of claim 1 but Lin does not appear to explicitly disclose in the cited section a triple-tree division.
	However, Yu from the same or similar endeavor teaches a triple-tree division ([0108]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin to incorporate the teachings of Yu to improve flexibility and efficiency (Yu, [0009]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Lin in view of Yu discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section divide one coding block into two coding blocks with a same size; wherein dividing the first codinq block is performing based on division direction information indicating either a vertical division or a horizontal division, wherein, in case the first codinq block is divided by the triple-tree division and the division direction information indicates a vertical division, the first codinq block is divided into three second codinq blocks by two vertical division lines, and each of a leftmost second codinq block and a right most second codinq block is a (M/4)xN block and a centered second codinq block is a (M/2)xN block, in case the first codinq block is a MxN block.
	However, Huang from the same or similar endeavor teaches divide one coding block into two coding blocks with a same size (Fig. 2);  wherein dividing the first codinq block is performing based on division direction information indicating either a vertical division or a horizontal division, wherein, in case the first codinq block is divided by the triple-tree division and the division direction information indicates a vertical division, the first codinq block is divided into three second codinq blocks by two vertical division lines, and each of a leftmost second codinq block and a rightmost second codinq block is a (M/4)xN block  (Fig. D-E, Column 2, line 54-60)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin in view of Yu to incorporate the teachings of Huang to improve video quality (Huang, Column 2, line 7-10). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Lin in view of Yu further in view of Huang discloses the method of claim 1, wherein dividing the first coding block is performed based on division tree information indicating one of the binary-tree division or the triple-tree division (Lin, Fig. 18-19, Yu, [0108], it is obvious to the ordinary skill in the art).  

	Regarding claim 3, Lin in view of Yu further in view of Huang discloses the method of claim 1, wherein the second coding blocks are sequentially decoded according to a pre-determined scan order, wherein the scan order is determined based on third information which is encoded to indicate the scan order (Lin, Fig. 18-19, [0051], [0062], Yu, [0108], it is obvious to the ordinary skill in the art).  

	Regarding claim 4, Lin in view of Yu further in view of Huang discloses the method of claim 3, wherein a second coding block is decoded by using a reference pixel adjacent to the second coding block, and wherein the reference pixel is adaptively determined based on the scan order (Lin, Fig. 18-19, [0051], [0062], Yu, [0108], it is obvious to the ordinary skill in the art).  

	Regarding claim 5, Lin in view of Yu further in view of Huang discloses the method of claim 4, wherein the reference pixel includes a pixel belonging to at least one of a right neighboring block or a bottom-right neighboring block to the second coding block according to the scan order (Lin, Fig. 7A-B, Fig. 18-19, [0051], [0062], Yu, [0108], it is obvious to the ordinary skill in the art).  

Regarding claim 6, Lin in view of Yu further in view of Huang discloses the method of claim 1, wherein decoding the second coding block comprises determining a mode candidate group for the second coding block among a plurality of mode candidate groups, wherein the mode candidate group is a group of intra prediction modes available for intra prediction of the second coding block, and wherein a number of intra prediction modes belonging to a first mode candidate group of the mode candidate groups is less than a number of intra prediction modes belonging to a second mode candidate group of the mode candidate groups (Lin, Fig. 7A-B, Fig. 18-19, [0051], [0062], Yu, [0108], it is obvious to the ordinary skill in the art, e.g., Zhang et al., US 20130266064 A1).  

	Regarding claim 7, Lin in view of Yu further in view of Huang discloses the method of claim 6, wherein the mode candidate group for the second coding block is determined based on fourth information which is encoded to specify one of the plurality of the mode candidate groups (Lin, Fig. 7A-B, Fig. 18-19, [0051], [0062], Yu, [0108], it is obvious to the ordinary skill in the art, e.g., Zhang et al., US 20130266064 A1).  

	Regarding claim 8, Lin in view of Yu further in view of Huang discloses the method of claim 6, wherein the second mode candidate group is divided into an MPM candidate, a first non-MPM candidate, and a second non-MPM candidate (Lin, Fig. 7A-B, Fig. 18-19, [0051], [0062], Yu, [0108], it is obvious to the ordinary skill in the art, e.g., Zhang et al., US 20130266064 A1).  

	Regarding claim 9, Lin in view of Yu further in view of Huang discloses the method of claim 8, wherein, when the mode candidate group for the second coding block is determined to be the second mode candidate group, decoding the second coding block comprises: selecting one of the MPM candidate, the first non-MPM candidate and the second non-MPM candidate; and deriving an intra prediction mode of the second coding block from the selected candidate (Lin, Fig. 7A-B, Fig. 18-19, [0051], [0062], Yu, [0108], it is obvious to the ordinary skill in the art, e.g., Zhang et al., US 20130266064 A1).  

Regarding claim 10, Lin in view of Yu further in view of Huang discloses the method of claim 9, wherein the selection is performed based on a flag from the bitstream, and wherein the flag includes at least one of a first flag indicating whether or not the intra prediction mode of the second coding block belongs to the MPM candidate or a second flag indicating whether or not the intra prediction mode of the second coding block belongs to the first non-MPM candidate (Lin, Fig. 7A-B, Fig. 18-19, [0051], [0062], Yu, [0108], it is obvious to the ordinary skill in the art, e.g., Zhang et al., US 20130266064 A1).

Regarding claim 11-12, See Examiner’s Note. Jeong et al., US 20180160113 A1, [0115].

Conclusion

The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  Further, references that have been mentioned but not asserted have been presented to provide further evidence that certain limitations in Applicants claims were known and also so that Applicant in making arguments against the asserted references can keep the teachings of the non-asserted references in mind to support compact prosecution.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad J Rahman/Primary Examiner, Art Unit 2487